PER CURIAM.
This is an appeal from a judgment awarding damages to a lessee of a restaurant on account of the alleged misrepresentation of the lessor as concerns certain parking facilities.
We have reviewed all the evidence from the appellate stance and conclude that such evidence is totally insufficient as a matter of fact and law to establish that the appellant lessor was guilty of fraud or misrepresentation.
We reverse and remand with instructions to enter judgment in favor of defendant/appellant, Susan Gwynn, upon authority of Gaddis v. McComas, 391 So.2d 706 (Fla. 4th DCA 1980). See also: Hauben v. Harmon, 605 F.2d 920 (5th Cir. 1979); Heis-ley v. First Bond and Mortgage Co., 103 Fla. 171, 138 So. 81 (1931); Tischler v. Robinson, 73 Fla. 638, 84 So. 914 (1920); In Re Estate of Donner, 364 So.2d 742, Fla. 3rd DCA 1978; and Aspell v. Campbell, 64 App. Div. 393, 72 N.Y.S. 76 (1901).
REVERSED and REMANDED.
GLICKSTEIN, DELL and WALDEN, JJ., concur.